Citation Nr: 1223882	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a dental disorder, for purposes of compensation.

5.  Entitlement to service connection for a dental disorder, for the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the claims for service connection for headaches and a dental disorder and denied reopening the claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation.  Jurisdiction of these claims remains with the Phoenix, Arizona RO.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a skin disorder.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for a skin disorder has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to a skin disorder as encompassing the first two issues listed on the title page.

The Board notes that the Veteran also initiated an appeal of the June 2007 rating decision continuing a 10 percent rating for tinnitus.  A statement of the case (SOC) was issued in April 2008.  Although the Veteran responded with the submission of a VA Form 9 in May 2008, he indicated on the form that he was appealing the issue of "hearing loss bilateral."  In February 2010, the Veteran submitted another VA Form 9, again stating that he was only appealing the issue of "hearing loss bilateral."  As the Veteran did not perfect his appeal as to the issue of an increased rating for tinnitus, this issue is not on appeal before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the claims file.  By a February 2011 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to May 24, 2010 and awarded an increased rating for bilateral hearing loss from May 24, 2010.  As the matter of an increased rating for bilateral hearing loss was decided by the Board, it is no longer on appeal. The Board also remanded the claims of service connection for headaches and a dental disorder and whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation.  

As indicated above, the Veteran has filed a claim for a dental disorder, specifically the loss of all his upper teeth.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the March 2009 rating decision merely denied the Veteran's dental claim for VA compensation purposes.  The RO, in contrast, never developed or adjudicated the dental treatment purposes aspect of the Veteran's dental claim.  Accordingly, the Board has limited its decision and review of the Veteran's dental disorder claim to the entitlement for VA compensation purposes aspect and remands the dental disorder claim for dental treatment purposes aspect.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a skin disorder, to include as due to exposure to ionizing radiation, headaches and a dental disorder for the purpose of obtaining VA outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of June 2003, the RO denied service connection for a skin disorder; this decision is final.

2.  The evidence added to the record since the June 2003 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection a skin disorder.  

3.  The Veteran does not have a current dental disorder involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma.


CONCLUSIONS OF LAW

1.  Subsequent to the final June 2003 rating decision, new and material evidence has been presented to reopen the claim of service connection for a skin disorder, to include as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  The criteria for the establishment of service connection to a dental disorder, for VA compensation purposes, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in June 2008 and January 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in June 2008 and January 2009, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a statement of the case in September 2009 with subsequent readjudication in a May 2012 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the claim for whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue issues given the fully favorable nature of the Board's decision on this issue.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a Social Security Administration (SSA) decision and statements and testimony from the Veteran and his representative. 

Pursuant to requests to SSA for the medical records associated with the Veteran's disability benefits claim, responses were received from SSA in August 2010 and October 2010 indicating that the medical records requested could not be sent.  The SSA responses indicated that such records did not exist, further efforts to obtain such records would be futile and that the medical records had been destroyed.  The RO notified the Veteran of the unavailability of these records in April 2012 and he indicated that he would search for the records himself.  Thereafter, in May 2012, the RO issued a formal finding of unavailability of the SSA records, noting that all efforts to obtain these records have been exhausted and further attempts would be futile.  Thus, VA has fulfilled its duty to assist in attempting to obtain these records.  

The record shows that the Veteran has not been afforded a VA examination in connection with the dental disorder claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of a dental disorder or any signs or symptoms of a dental disorder consist of the Veteran's own statements and testimony.  Moreover, the Veteran does not qualify within the class of persons whom are eligible for a VA dental examination under 38 C.F.R. § 17.160 (2011).  Given particularly that the Veteran does not receive treatment for a dental disorder (and has not) and the record does not indicate that a dental disorder involving loss of substance of body of maxilla or mandible or of the soft tissue surrounding that region, has been diagnosed, the Board finds it likely that neither the Veteran nor any health care provider has actually indicated that he has had a dental disorder after service.  Given the absence of diagnosed dental disorder involving loss of substance of body of maxilla or mandible or of the soft tissue surrounding that region or signs or symptoms of same after service and that the Veteran does not meet the criteria for a dental examination under 38 C.F.R. § 17.160, the Board finds that a VA examination or opinion is not necessary in this case.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

1.  New and Material Evidence 

Pertinent Laws and Regulations

Because the Board previously denied the Veteran's claim seeking entitlement to service connection for a skin disorder, to include as due to exposure to ionizing radiation, in a June 2003 decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis

The June 2003 rating decision denied the Veteran's claim for a skin condition as there was no evidence in the service medical records demonstrating complaints, treatment or a diagnosis of a skin disability, the Veteran did not have a radiogenic disease as specified in 38 C.F.R. § 3.311 and there was no evidence linking his skin condition to radiation exposure.  The evidence of record at this time included the Veteran's service treatment records, his service personnel records, private medical reports and VA outpatient treatment reports.  Service treatment records were absent of any findings of a skin disorder.  Service personnel records verified that the Veteran's duty assignments included participation in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  Private medical records from June 1976 to June 1993 reflect that the Veteran was diagnosed with chemical dermatitis and contact dermatitis of the left arm in September 1989.  VA outpatient treatment reports from August 1994 to February 2003 reflect no treatment or diagnosis of a skin disorder.  

The new evidence of record submitted after the June 2003 rating decision includes VA outpatient treatment reports and the Veteran's hearing testimony from November 2010.  VA outpatient treatment reports from November 2003 to July 2010 reflect an initial diagnosis of dermatitis in January 2004, at which time the Veteran reported a history of radiation exposure during his active service, with subsequent treatment and diagnoses for psoriasis, chronic pruritus and changes in skin texture.  During a November 2010 Travel Board hearing, the Veteran testified that his skin condition started after an atomic test during his active service and that he has had skin problems since service.  He stated he was currently treated for psoriasis.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's a skin disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the Veteran's sworn testimony indicating that his skin condition began during active service after an atomic test and which has continued since that time.  The newly received evidence (competent lay testimony) is not considered cumulative or redundant of the evidence of record at the time of the final June 2003 rating decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation.  Therefore, the Veteran's claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation, is reopened.  See 38 C.F.R. § 3.156(a).


2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97. 

That is, dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions including replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, the matter of eligibility for VA dental treatment has been remanded to the RO for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  

Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable to determine whether the condition is due to combat or in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a dental disorder which began during active service.  In the November 2010 Travel Board hearing, the Veteran testified that he has had a dental condition since his active service which was caused by his Buck Sergeant having hit him in the mouth with knocked out one of his front teeth.  He stated that he went to the military corpsman for treatment and his tooth was placed back in his mouth.  The Veteran also testified that he had been trying to obtain treatment from VA for the past 50 years for his teeth.  He stated that, following active service, his tooth turned black and finally fell off.  The Veteran testified that two more of his teeth also had to be removed.  

Service treatment records reflect that, upon entrance into active service, an October 1955 entrance examination noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing.  The October 1955 initial dental examination at entrance revealed tooth #19 and tooth #30 were classified as having been extracted.  Upon separation from active service, the October 1958 separation examination again noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing, no additional teeth had been found to have been missing or had any abnormalities, including the Veteran's front teeth, and no abnormalities of the mouth were found upon clinical evaluation.  

In an August 1979 Application for Medical Benefits, the Veteran claimed he had a dental condition caused by his military service and that teeth had been extracted during his military service.  He specified treatment in service included the transplantation of his front tooth and the filling of teeth in 1957.  

Private and VA medical records from June 1973 to July 2010 are absent of any findings related to dental treatment or missing teeth.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim for service connection for a dental disorder, for VA compensation purposes, is not warranted.  In this regard, the Board observes that the Veteran does not have a current dental disorder involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma.  As mentioned above, there is no evidence in the service treatment records that the Veteran experienced any dental trauma.  The service treatment records document dental extractions of teeth #19 and #30 were present at the time of the Veteran's entrance examination, which were also noted again at separation, but, as noted above, this does not constitute dental trauma.  

After service, medical records do not indicate any dental treatment or findings related to a dental disorder.  Moreover, no medical professional, has attributed any current dental condition to any traumatic incident of the Veteran's military service.  

In short, the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  

The Board acknowledges the Veteran's reports and testimony that his current dental condition constitutes a disability for compensation purposes and was caused by military events, including being struck by a superior officer in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent to specify that any of the incidents in service caused a  dental disorder for VA compensation purposes based on his reported symptoms, as these are medical determinations which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).

The Board also observes that the Veteran's reports of an assault during his active service by another officer, while competent, are not supported by his service medical records.   See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity"). There is no corroborative evidence that his tooth/teeth were knocked out  during service. Accordingly, the lack of contemporaneous evidence in this instance diminishes the credibility of his statements and they are afforded no probative value.  Even assuming, however, he did have a teeth/tooth loss in service, replaceable missing teeth is not a disability subject to service connection.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

New and material evidence having been received, the claim for service connection for a skin disorder, to include as due to exposure to ionizing radiation, is reopened; and the appeal is granted to this extent only.  

Service connection to a dental disorder, for VA compensation purposes, is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for a skin disorder, to includes as due to exposure to ionizing radiation, headaches and a dental disorder for the purpose of obtaining VA outpatient dental treatment, must be remanded for further development.  

Skin Disorder 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); The presence of a listed disease and status as a radiation exposed veteran are the essential elements.  The amount of radiation is not a factor.  Second, if the veteran is determined not to be "radiation exposed" and not to have participated in a "radiation risk activity", service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2011).  Relevant to the current appeal, the term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  Id.  The term does not include visits to either Nagasaki or Hiroshima while on leave from duty not related to the occupation.  McGuire v. West, 11 Vet. App. 274 (1998).  

Diseases presumptively service connected for radiation-exposed veterans are listed under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  38 U.S.C.A. § 1112(c)(2) (West 2002) ; 38 C.F.R. § 3.309(d) (2011).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not have one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (2011). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2)  (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.).  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  Unlike section 3.309, the claimant does not have to prove participation in the occupation of Hiroshima or Nagasaki or nuclear testing.  The participation is conceded where military records do not establish presence or absence.  38 C.F.R. § 3.311(a)(4)(i).  If it is determined by the dose estimate that the veteran was exposed to ionizing radiation, and he or she subsequently developed a radiogenic disease within the specified time period, then the case must be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(c).  For unlisted conditions, if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease, VA must comply with the procedural framework for adjudicating claims brought by radiation-exposed veterans or their survivors as set forth in 38 C.F.R. 3.311(a).  See 38 C.F.R. § 3.311(d).  However, if the veteran does not cite or submit competent scientific or medical evidence that the claimed unlisted condition is a radiogenic disease, then no development under 3.311 need be undertaken. 

If the claimant fails to meet the evidentiary requirements for establishment of service connection under 3.311, direct service connection under 3.303 must still be addressed.  That is whether the evidence shows that it is at least as likely as not that, that the veteran's current disability was incurred in or aggravated by his prior service.  See Combee, supra.

The Veteran's service records include information that his duty assignments included participation in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  

Service treatment records were absent of any findings of a skin disorder.  

Private medical records from June 1976 to June 1993 reflect that the Veteran was diagnosed with chemical dermatitis and contact dermatitis of the left arm in September 1989 which had resolved.  At this time, it was noted that the Veteran reported having been exposed to toxic substances at work when a corrosive material spilled on his left forearm.  

VA outpatient treatment reports from August 1994 to July 2010 reflect an initial diagnosis of dermatitis in January 2004, at which time the Veteran reported a history of radiation exposure during his active service and a physical examination revealed severe scaliness to the arms, legs, head and ear canals and dryness.  Subsequent VA outpatient treatment reports reflect the Veteran's reports of radiation exposure from an atomic bomb in service and diagnoses for psoriasis, chronic pruritus and changes in skin texture.  

During a November 2010 Travel Board hearing, the Veteran testified that his skin condition started after an atomic test during his active service and that he has had skin problems since service.  He stated he was currently treated for psoriasis.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board observes that the Veteran has not cited or submitted competent scientific or medical evidence that the claimed unlisted condition is a radiogenic disease and no development under 3.311 need be undertaken.  However, in considering the service records demonstrating his participation in an Atomic Exercise Brigade, the current diagnosis of psoriasis and the Veteran's testimony of a continuity of skin problems since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disorder which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Headaches

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he developed headaches in service as due to head trauma from being assaulted by other officers during active service and as due to the atomic explosion he witnessed during active service.  

As noted above, the Veteran's service records include information that his duty assignments included participation in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957.  

Service treatment reports are absent of any findings related to head trauma or headaches.  

Private and VA medical records from June 1973 to July 2010 reflect that the Veteran initially complained of headaches to a private physician in June 1986 as due to work stress.  He was subsequently treated for complaints of headaches and dizziness for the past three days by a private physician in September 1992.  In a March 2004 VA outpatient treatment report, the Veteran complained of having minor, infrequent headaches.  He also complained of headaches in June 2005.  

During a November 2010 Travel Board hearing, the Veteran testified that he began having headaches during his active service and has continued to have headaches since that time.  

In considering the service records demonstrating his participation in an Atomic Exercise Brigade, the post service medical treatment for complaints of headaches and the Veteran's testimony of a continuity of headaches since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current headache disorder which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  


Dental Disorder

As noted above, the Veteran has maintained that he has a dental disorder which began during active service.  In the November 2010 Travel Board hearing, the Veteran testified that he has had a dental condition since his active service which was caused by his Buck Sergeant having hit him in the mouth with knocked out one of his front teeth.  He stated that he went to the military corpsman for treatment and his tooth was placed back in his mouth.  The Veteran also testified that he had been trying to obtain treatment from VA for the past 50 years for his teeth.  He stated that, following active service, his tooth turned black and finally fell off.  The Veteran testified that two more of his teeth also had to be removed.  

As indicated above, service treatment records reflect that, upon entrance into active service, an October 1955 entrance examination noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing.  The October 1955 initial dental examination at entrance revealed tooth #19 and tooth #30 were classified as having been extracted.  Upon separation from active service, the October 1958 separation examination again noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing, no additional teeth had been found to have been missing or had any abnormalities, including the Veteran's front teeth, and no abnormalities of the mouth were found upon clinical evaluation.  

In Mays v. Brown, 5 Vet. App. 302   (1993), the Court held a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  The RO, however, did not adjudicate or properly develop this aspect of the Veteran's claim.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

Although the Veteran was sent a duty-to-notify letter January 2009, this letter did not fully conform to the VCAA in that it did not notify him of his ability to receive service connection for dental treatment purposes.  See Mays, 5 Vet. App. 302.  

The AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  for the issue of entitlement to service connection for a dental disorder for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.  

2.  The AMC/RO should schedule the Veteran for a VA dermatology examination of the Veteran's skin disorder by an appropriate examiner, to determine the current nature and etiology of the Veteran's skin disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service.  


The examiner is asked to answer the following:  

(a).  Does the Veteran have a current skin disorder?  If so, please specify the diagnosis.  

(b).  Considering the service records supporting that the Veteran was assigned to the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin disorder:  (i) had its onset during  his period of active duty from October 1955 to October 1958; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to radiation while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957)?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's headaches by an appropriate examiner, to determine the current nature and etiology of the Veteran's headaches.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current headache disorder?  If so, please specify the diagnosis.  

(b).  Considering the service records supporting that the Veteran was assigned to the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed headache disorder:  (i) had its onset during the his period of active duty from October 1955 to October 1958; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to noise while participating in the 4th Marine Corps Prov. Atomic Exercise Brigade from May 1957 to July 1957)?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


